Dissenting Opinion by
Judge Doyle :
Regrettably I must dissent. Contrary to the conclusion of the majority, I am convinced that the legislature did indeed intend to provide amnesty for licensees from the imposition of revocations and suspensions during the transition period from the largely discretionary license suspension system of the 1959 Vehicle Code to the mandatory suspension provisions of the 1976 Vehicle Code. For example, all previous suspensions under Section 618(1) (2) of the 1959 Vehicle Code were rescinded immediately as of the effective date of the new point system, (June 17, 1976).1 This gives rise to the curious situation that had Mr. Eichhorn’s license been suspended for his Section 1038 violation, his license would have been restored immediately upon the enactment of the 1976 Vehicle Code. Additionally, all points that were assessed under former Section 619.1 of the 1959 Vehicle Code were deleted from the records and therefore were “not [to] be used as a basis for suspension”,2 and the records of all previous suspensions and convictions of licensees were to be purged.3 Further, no suspension or convic*431tion under Section 618(b) (2) of the 1959 Vehicle Code constituted a suspension for the purpose of determining the length of a suspension under Section 1539 of the 1976 Vehicle Code, relating to the mandatory suspension of a licensee’s operating privilege based on an accumulation of points.4
The majority opinion hypothesizes that the legislature intended to provide for the uninterrupted continuance of sanctions for “habitual offenders.” But the fact is that Section 1542 of the Vehicle Code has no predecessor under the 1959 Vehicle Code and represents a new provision and new concept under the former. Mr. Eichhorn was held -accountable for a violation of the 1959 Vehicle Code; it is only the license suspension provisions of the 1976 Vehicle Code that concern us in this appeal, -and accordingly, had the 1976 Vehicle Code not been enacted, there being no habitual offender provisions under the 1959 Vehicle Code, there would have been no accountability in that regard.
My final reason for dissenting is the .specific language of Section 1542(a) defining a “habitual offender” as a licensee who committed certain offenses “after the effective date of this title. ...” (Emphasis added.) I believe the reference is to Title 75 of the Pennsylvania Consolidated Statutes, which is a citation to positive law in the form of an official code. It was not meant -as ,a citation to -a title of Pur don’s Statutes, an unofficial codification by a private publisher. Reference is made to the excellent short treatise by William E. Zeiter, a member of the Joint Committee on Documents under the Commonwealth Documents Law, 45 Pa. C. S. §502, Introduction to the Pennsylvania Consolidated Statutes, which is found in the Appendix to Title 1 of the Pennsylvania Consolidated Statutes. He states in the opening paragraph:
*432Codification of the statutory law has finally come to Pennsylvania. The process will he neither .swift nor easy. It is said that the Chinese have a pointed curse: “May you live during a time of transition!”

 Section 2(a) of the Appendix to Title 75 Pa. C. S.


 Section 2(b) of the Appendix to Title 75 Pa. 'O. S.


 Section 2(d) (1) and (2) of tbe Appendix to Title 75 Pa. C. S.


 Section 2(d) (3) of the Appendix to Title 75 Pa. C. S.